OPINION — AG — ** BOARD OF EDUCATION — REPRESENTED BY PROFESSIONAL ORGANIZATION ** A LOCAL BOARD OF EDUCATION 'CANNOT' RECOGNIZE MORE THAN ONE PROFESSIONAL ORGANIZATION TO REPRESENT THE PROFESSIONAL EDUCATORS OF THAT DISTRICT. THE RECOGNIZED PROFESSIONAL ORGANIZATION REPRESENTING THE PROFESSIONAL EDUCATORS OF A SCHOOL DISTRICT IN NEGOTIATIONS WITH THE LOCAL SCHOOL BOARD MUST REPRESENT ALL THE PROFESSIONAL EDUCATORS IN THE DISTRICT EXCEPT THOSE WHO HAVE ELECTED TO NOT TO BE SO REPRESENTED. (COLLECTIVE BARGAINING, LABOR UNION, TEACHERS, CONTRACT NEGOTIATIONS) CITE: 70 O.S. 509.2 [70-509.2], 70 O.S. 509.4 [70-509.4] [70-509.4], 70 O.S. 509.5 [70-509.5] (JAMES R. BARNETT)